LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT entered into effective as of this
day, September 30,  2020 by and between KCT CREDIT UNION,  an Illinois state
chartered credit union, located at 111 S Hawthorne Street, Elgin, Illinois
(hereinafter sometimes referred to as “Credit Union”) and MINISTRY PARTNERS
INVESTMENT COMPANY, LLC, a California limited liability company, located at 915
West Imperial Highway, Suite 120, Brea, CA 92821 (hereinafter referred to as
“Borrower”).

﻿

Background Information

﻿

Borrower is engaged in the business of originating, investing in and/or
acquiring commercial church loans secured by a first lien on commercial real
property and desires to borrow money from Credit Union under a line of credit
facility to assist in providing a short-term demand financing arrangement (“Line
of Credit”).  Credit Union will be granted a first lien security interest in (i)
each such Commercial/Church Loan ( as hereinafter defined) that will serve as
Collateral for the Line of Credit; (ii) the proceeds from the sale of such
Commercial/Church Loans unless Borrower substitutes a qualifying Commercial/
Church Loan as Collateral; and (iii) other collateral (collectively,
“Collateral”) to secure such Line of Credit and the Credit Union is willing to
provide financing to assist in funding the origination and/or acquisition of
such Commercial/Church Loans. Borrower hereby acknowledges that the Line of
Credit will not be used for operating capital but will be used solely to
acquire, pledge and serve as an asset backed credit facility that will support
Borrower’s loan funding activities.

﻿

NOW THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

﻿

﻿

Operative Provisions

﻿

1. Definitions.

“Advance” shall mean any provision of money or credit to or for the benefit of
Borrower pursuant to this Agreement.

 

“Advance Date” shall mean the date the Credit Union credits for the benefit of
Borrower the Loan Account funds or advances funds to enable Borrower to fund the
origination of, or acquisition of a Commercial/Church Loan that will be held as
Collateral for the Line of Credit pursuant to the instructions of an authorized
executive officer of Borrower carried out in accordance with the Credit Union’s
funding procedures. 

﻿

“Advance Request” shall mean that document to be executed by Borrower and which
shall serve as a cash advance request hereunder by Borrower, in the form of
Exhibit A attached hereto, which may be changed from time to time at the sole
discretion of the Credit Union.

﻿

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified.

﻿

“Appraisal” means an appraisal that satisfies the requirements of an appraisal
set forth in the Underwriting Guidelines, including a commercial evaluation
report or desk top evaluation when warranted under Borrower’s credit loan
policies then in effect and is otherwise in form and substance satisfactory to
Credit Union. 

﻿

“Base Rate” shall mean the Credit Union’s base commercial rate of interest which
is established from time to time by the Credit Union, each change in the Base
Rate to become effective, without notice to the Borrower, on the effective date
of each change in the Base Rate.

 

“Borrowing Base” means an amount equal to up to 120.00% of the outstanding
principal balance of Borrower’s Collateral Notes in which Borrower owns a
participation interest and which would otherwise be Eligible Notes, in each case
pledged to Credit Union as Collateral from and after the Effective Date, as
determined from time to time.

﻿

“Business Day” shall mean 8:00 am until 6:00 pm, Central Time, any Monday
through Friday during which the Credit Union is open for the transaction of
business in Elgin, Illinois. All payments made to the Line of Credit received
after 6:00 pm shall be deemed to have been received the following Business Day.

﻿

“Call Date” has the meaning stated in Section 2(b).

﻿

“Cash Flow Available for Debt Service” means, with respect to the maker of any
Collateral Note for the prior twelve (12) month period most recently ending,
such maker’s annual Net Income (or change in net assets) plus interest expense
related to the Collateral Loan (if taken out of such maker’s financial
statement) plus depreciation (if taken out of such maker’s financial statement)
plus amortization (if taken out of such maker’s financial statement), plus
principal payments relating to the Collateral Loan, plus interest and principal
on Debt of a Collateral Obligor if such Debt has a superior lien position to
that of Borrower with respect to any collateral securing such Collateral Loans,
for the prior twelve (12) month period most recently ending, provided, that,
principal and interest must be derived from financial statement footnotes for
any maker that has more than one Collateral Loan outstanding.

﻿

“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of Illinois; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different articles or divisions of the Code, the
definition of such term contained in Article 9 shall govern; provided further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with respect to, Credit
Union’s lien on any Collateral is governed by the Uniform Commercial Code as
enacted and in effect in a jurisdiction other than the State of Illinois, the
term “Code” shall mean the Uniform Commercial Code as enacted and in effect in
such other jurisdiction solely for purposes of the provisions thereof relating
to such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

﻿

“Collateral” means:

﻿

(a) All Collateral Notes and other Collateral Loan Documents relating to such
Collateral Notes pledged to Credit Union from time to time;

(b) All cash paid or consideration received by Borrower from all Purchase
Commitments held by, or subsequently obtained by, Borrower;

(c) All payment intangibles, payment rights, general intangibles and all other
rights relating to or arising under the Collateral Loan Documents pledged to
Credit Union from time to time;

(d) All property of Borrower, now owned or hereafter acquired, upon which Credit
Union’s lien is purported to be created by the Collateral Loan Documents; and

(e) All books, records, and data containing any information, pertaining directly
or indirectly to the Collateral and any right of Borrower to retrieve data and
other information pertaining directly or indirectly to the Collateral from third
parties.

The term “Collateral,” as used herein, shall also include (a) any other property
or assets, real or personal, tangible or intangible, now existing or hereafter
acquired, of Borrower that may at any time be or become subject to a security
interest or lien in favor of Credit Union as security for the Indebtedness, and
(b) all supporting obligations (including, but not limited to, all Mortgages,
liens, security interests and guaranties relating to or arising under or in
connection with the Collateral Notes), products and proceeds of the foregoing
(including without limitation, insurance payable by reason of loss or damage to
the foregoing property) and any property, securities, guaranties or monies of
Borrower which may at any time come into the possession of Credit Union pursuant
to such Collateral Loan Documents.

﻿

“Collateral Loan” means (a) a loan made by Borrower evidenced by a Collateral
Note; (b) all rights, including all rights of repayment, under the Collateral
Loan Documents and all other agreements, documents and instruments arising from
such loan or relating thereto; and (c) all proceeds arising from such loan or
relating thereto (including, but not limited to any collateral acquired by
Borrower in the exercise of its rights under the Collateral Loan Documents).

﻿

“Collateral Loan Documents” means the Collateral Notes, the Mortgages, and all
other agreements (including, without limitation, all security agreements,
pledges or other agreements evidencing any lien or encumbrance securing a
Collateral Note), guaranties, instruments and documents evidencing, securing,
governing, guaranteeing, pertaining or relating to a Collateral Note.

﻿

“Collateral Note” means the promissory notes or other similar rights to payment
executed by a Collateral Obligor and pledged by Borrower (whether as the lead
lender or a participant) to Credit Union as Collateral, which are described in
Exhibit B attached hereto (as the same may be amended from time to time).

﻿

“Collateral Obligor” means any Person who guaranteed or is otherwise obligated
to pay or perform all or any portion of the indebtedness evidenced by a
Collateral Note whether as a maker, co-signer or in any other capacity.

 

“Commercial/Church Loan” shall mean or refer to the deed of trust, Mortgage or
other instrument granting to the Borrower, or the holder of such deed of trust,
a priority first security lien upon the property therein described.

﻿

“Committed Line” shall be  Seven Million and No Dollars ($7,000,000) and shall
mean that portion of the Maximum Line of Credit which the Credit Union agrees to
provide assuming all conditions precedent to each Advance request have been met
by the Borrower.

﻿

“Constituent Documents” means the organizational and governance documents and
agreements of a Person.

﻿

“Credit Facility” has the meaning stated in Section 2 (a).

﻿

“Credit Union” shall mean KCT Credit Union, Elgin, Illinois.

﻿

“Debt” means as to any Person at any time (without duplication) all items of
indebtedness, obligation or liability of a Person, whether mature or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, joint or
several, that should be classified as liabilities in accordance with GAAP.

﻿

“Debt Service” means a sum equal to (a) the payments of principal and interest
on a Collateral Note for the prior twelve (12) month period most recently
ending, and (b) the payments of principal and interest on Debt of a Collateral
Obligor for the prior twelve (12) month period most recently ending, if such
Debt has a superior lien position to that of Borrower with respect to any
collateral securing a Collateral Loan.

﻿

“Debt Service Coverage Ratio” shall mean, in respect of a Person and for any
period of determination, the ratio, computed on a rolling prior twelve (12)
month basis, of (a) Cash Flow Available for Debt Service to (b) Debt Service.

﻿

“Default” means any Event of Default or event which with notice and/or the
passage of time would be an Event of Default.

﻿

“Effective Date” means the date the Loan and Security Agreement is entered into.

﻿

“Eligible Notes” means those Collateral Notes which comply with all of the
following:

(a) Credit Union has a perfected first priority security interest in any such
Collateral Note and in the other Collateral Loan Documents relating thereto and
in any collateral or support obligations relating thereto.

(b) The Collateral Note complies with all applicable laws, rules, and
regulations governing the Loan Documents.

(c) The Collateral Note is enforceable in accordance with its terms against the
maker and the performance of any obligations thereunder has been completed by
Borrower.

(d) Borrower has good and indefeasible title to such Collateral Note and the
other Collateral Loan Documents, or portion thereof, and such Collateral Loan
Documents are not subject to any lien except liens in favor of Credit Union.  To
the extent Borrower has sold participation interests in such Collateral Note and
other Collateral Loan Documents, only the percentage interest of the Collateral
Note not sold by Borrower shall be considered an Eligible Note.

(e) The indebtedness evidenced by such Collateral Note is not subject to any
setoff, counterclaim, defense, dispute, recoupment, or adjustment.

(f) (A) The maker of such Collateral Note is not insolvent or the subject of any
bankruptcy or insolvency proceeding and has not made an assignment for the
benefit of creditors, suspended normal business operations, dissolved,
liquidated, terminated its existence, ceased to pay its debts as they become
due, or suffered a receiver or trustee to be appointed for any of its assets or
affairs, or (B) the Collateral Note is not “uncollectable” (a Collateral Note is
“uncollectable” if it is the subject of any foreclosure order entered into by a
court or carried out by law in a non-judicial proceeding, charged off by
Borrower, or if the maker of the Collateral Note ceases to be a legal entity
under applicable law).

(g) The Collateral Note is not owed by an affiliate, employee, officer, director
or equity holder of Borrower.

(h) The Collateral Note complies with the covenants in this Agreement applicable
thereto.

(i) With respect to Eligible Notes pledged as substitute Collateral under
Section 5(b), each substitute Collateral Note:

(i) was originated or purchased by Borrower in the ordinary course of its
business and in accordance with its Church and Ministry Loan Policy and is
serviced by Borrower or a servicer in accordance with its credit and collection
policy;

(ii) creates a valid, subsisting, and enforceable first priority security
interest in Borrower’s favor in the property covered by the Mortgage and
contains customary and enforceable provisions adequate for the realization
against the collateral of the benefits of the security;

(iii) arises under a duly authorized, delivered and validly existing and
enforceable Collateral Note and is secured by a Mortgage;

(iv) is a loan to an evangelical church or other religious organization that has
been in operation for at least three (3) years, and is not an Affiliate of
Borrower;

(v) at the time the loan was made or acquired, has a loan-to-value ratio which
does not exceed 75.00% based upon the most recent Appraisal that was performed
within twelve (12) months of the loan origination or acquisition date, or, if
such loan is pledged more than two (2) years after the loan was originated or
acquired, satisfies such loan-to-value ratio  pursuant to a commercial
evaluation report or desk top appraisal made available to Borrower;

(vi) at the time it is pledged, has a Debt Service Coverage Ratio of 1.20 to
1.00 based on the Collateral Obligor’s current financial statements;

(vii) has an original amortization period of three hundred (300) months or less;

(viii) requires interest to be payable no less frequently than monthly on a
current basis;

(ix) is a fully drawn, permanent whole debt obligation with no obligation for
future advances and is not a construction loan;

(x) is fully assignable without any requirement to obtain the consent of, or
give notice to, any person;

(xi) is not delinquent;

(xii) is an “instrument” or “tangible chattel paper” within the meaning of
Section 9.102 of the Code;

(xiii) is insured by a title insurance policy in the minimum amount equal to the
original principal balance of such Collateral Note;

(xiv) is secured by mortgaged property which is insured by an insurance policy
covering standard fire and traditional perils and provides for standard coverage
against loss or damage;

(xv) if a participated Collateral Loan, (a) is subject to a participation
agreement or loan documents which Borrower or the lead lender acts as
administrative and collateral trustee or the lead trustee and (b) Borrower or
the lead lender controls the enforcement and foreclosure of the Collateral Loan;
and

(xvi) has not been previously pledged as collateral to another lender by
Borrower; provided, however, if such loan has been pledged and released from any
obligation to such lender, it may be used as a Collateral Loan under this Line
of Credit.

﻿

“Event of Default” has the meaning stated in Section 12.

﻿

“Facility Note” means, collectively, any promissory note evidencing all or part
of the Indebtedness from time to time (as any such note may be amended, modified
or restated from time to time), a copy of which is attached hereto as Exhibit C.

﻿

“GAAP” means generally accepted accounting principles, applied on a consistent
basis, as set forth in Opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants and/or in statements of the
Financial Accounting Standards Board and/or their respective successors and
which are applicable in the circumstances as of the date in
question.  Accounting principles are applied on a “consistent basis” when the
accounting principles applied in a current period are comparable in all material
respects to those accounting principles applied in a preceding period.

﻿

“Indebtedness” means (a) all indebtedness, obligations and liabilities of
Borrower to Credit Union of any kind or character, now existing or hereafter
arising, under the Facility Note, this Agreement, the other Loan Documents,
(b) all accrued but unpaid interest on any of the indebtedness described in (a)
above, (c) all obligations of Borrower to Credit Union under the Loan Documents,
(d) all costs and expenses incurred by Credit Union in connection with the
collection and administration of all or any part of the indebtedness and
obligations described in (a), (b) and (c) above or the protection or
preservation of, or realization upon, the collateral securing all or any part of
such indebtedness and obligations, including without limitation all reasonable
attorneys’ fees and (e) all renewals, extensions, modifications and
rearrangements of the indebtedness and obligations described in (a), (b), (c)
and (d) above.

﻿

“Line of Credit” or “Loan” shall mean the credit facility governed hereby.

 

“Liquidity” shall mean the sum of all Borrower assets owned and held in cash or
accounts which can be converted to cash within thirty (30) days, including but
not limited to checking accounts, money market or savings, certificates of
deposit, and marketable securities held in assets which can be converted to cash
within thirty (30) days.

 

“Loan Account” shall mean that account established by the Credit Union pursuant
to Section 2.e. hereof.

 

 “Loan Documents” means this Agreement, the Facility Note, and the other
agreements, instruments and documents evidencing, securing, governing,
guaranteeing or pertaining to the Loan, but excluding the Collateral Loan
Documents.

﻿

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property, operations, condition or prospects of Borrower, (b) the
ability of Borrower to pay or perform the Indebtedness, (c) any of the rights of
or benefits available to Credit Union under the Loan Documents or (d) the
validity or enforceability of the Loan Documents.

﻿

“Maturity Date” has the meaning stated in Section 2(k)

﻿

“Maximum Line of Credit” shall be Seven Million and No Dollars ($7,000,000) and
shall consist of the Committed Line; provided, however, that such limit complies
with Credit Union’s applicable requirements under state law and its business
lending policy then in effect.

﻿

“Minimum Collateralization Ratio” means as of any Reporting Date, the percentage
obtained by dividing the outstanding principal balance of Borrower’s Eligible
Notes pledged to Credit Union as Collateral by the outstanding principal amount
of the Indebtedness as of the date determined.

﻿

“Maximum Rate” has the meaning ascribed to it in Section 2(i).

﻿

“Mortgage” means a mortgage or deed of trust executed in connection with a
Collateral Note evidencing an encumbrance on real property.

﻿

“Net Income” means for any period, a Person’s before-tax net income for such
period, as determined in accordance with GAAP; provided that, if such Person’s
net income includes real property lease payments, such payments shall only be
included in net income if a written lease agreement under which such leases
payments arise has been executed; provided further that, if the tenant under the
lease is an Affiliate of such Person, such payments shall only be included in
such Person’s net income if such Person supplies written evidence of the prior
twelve (12) months’ payment history under the lease agreement.

﻿

“Overadvance” has the meaning stated in Section 2(a).

﻿

“Permitted Encumbrances” means the following encumbrances: (a) liens for taxes,
assessments or governmental charges or levies not yet due and payable or liens
for taxes, assessments or governmental charges or levies being contested in good
faith and by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP; (b) liens created by or pursuant to the
Loan Documents; (c) prior liens in existence on the Effective Date which are
reasonably substantiated by Borrower; (d) liens arising from judgments, decrees,
awards or attachments in circumstances not constituting an Event of Default; (e)
liens securing the OSK VII, LLC credit facility; and (f) interests in Collateral
Loans which have been sold under participation agreements.

﻿

“Person” means any individual, corporation, limited liability company, business
trust, association, company, partnership, joint venture, governmental authority,
or other entity, and shall include such Person’s heirs, administrators, personal
representatives, executors, successors and assigns.

﻿

“Purchase Commitment” means a written commitment, subscription for or purchase
agreement issued in favor of Borrower by an investor or group of investors
pursuant to which that investor or group of investors commits to purchase an
interest in a Collateral Loan.

﻿

“Prime Rate” shall mean the charged offered rate for a one month term as
published in the Wall Street Journal, each change in Prime Rate to become
effective, without notice to the Borrower, on the date of publication of each
such change.

﻿

“Reporting Date” means the date specified in a statement of value of Collateral
delivered under Section 10(e).

﻿

“Required MCR” has the meaning stated in Section 2(c).

﻿

“Tangible Net Worth” shall mean total assets minus total liabilities less the
sum of: goodwill, organization costs, receivables due from parties related to
this credit, and other assets as specified by Credit Union as unacceptable, plus
payables due to parties related to this credit, all measured in accordance with
GAAP.

 

“Termination Date” shall mean the first to occur of (i) the maturity date stated
in the Facility Note, or (ii) the occurrence of an Event of Default.

﻿

“Underwriting Guidelines” means the credit approval guidelines used by Borrower
in the origination of Collateral Notes, a copy of which is attached to this
Agreement as Exhibit D.

﻿

“Warehouse Line” has the meaning ascribed to it in Section 2(i).

﻿

2. Credit Facility.

a) Credit Facility.  Subject to the terms and conditions set forth in this
Agreement and the other Loan Documents, Credit Union hereby agrees to make the
Loan (the “Credit Facility”) to Borrower in an amount equal to the lesser of (i)
the Borrowing Base, or (ii) Seven Million and No Dollars ($7,000,000),
commencing on the Effective Date.  If at any time the sum of the aggregate
principal amount of the Loan outstanding hereunder exceeds the Borrowing Base,
such amounts shall be deemed an “Overadvance.”  Borrower shall repay the amount
of such Overadvance plus all accrued and unpaid interest thereon upon in
accordance with Section 2(b) of this Agreement.  Notwithstanding anything
contained herein to the contrary, an Overadvance shall be considered part of the
Loan and shall bear interest at the interest rates set forth in the Note and be
secured by this Agreement.

b) Overadvance.  If at the close of business on any Business Day an Overadvance
shall have occurred and be continuing, then prior to the close of business on
the fifth (5th) Business Day after the occurrence of such event (such date,
being a “Call Date”), Borrower shall prepay a portion of the Loan in an amount
equal to the Overadvance, provided, however, no such payment shall be required
if prior to the close of business on the Call Date, Borrower assigns to Credit
Union pursuant to this Agreement a replacement Eligible Note (or Eligible Notes)
that is (are) in an amount sufficient to cause Borrower to be in compliance with
the Borrowing Base.

c) Minimum Collateralization.  Borrower shall maintain at all times a Minimum
Collateralization Ratio of at least 120.00% (the “Required MCR”).  If at any
time Credit Union determines that Borrower has failed to maintain the Required
MCR, Borrower shall prepay a portion of the Loan (prior to the close of business
on the fifth (5th) Business Day after notice to Borrower following such
determination) in an amount sufficient to be in compliance with the Required
MCR, provided, however, no such payment shall be required if Borrower assigns to
Credit Union pursuant to this Agreement a replacement Eligible Note (or Eligible
Notes) that is (are) in an amount sufficient to cause Borrower to be in
compliance with the Required MCR.

d) Maximum Line.  The sum of all outstanding advances under this Agreement shall
not exceed the Maximum Line of Credit. Credit Union and Borrower agree
that Seven Million and No Dollars ($7,000,000) of the Maximum Line of Credit
shall be offered by the Credit Union in the form of a Committed Line. Borrower
is aware that Advances made under the Line of Credit must be aggregated with
other loans to Borrower and Affiliates of Borrower for purposes of calculating
Credit Union’s legal lending limit. Borrower represents and warrants, to the
best of its knowledge, that Borrower does not exceed Credit Union’s loan to one
borrower limits.

e) Loan Account. Borrower shall execute a Facility Note in the amount of the
maximum Line of Credit and Credit Union shall maintain a Loan Account for the
Borrower which shall be debited to the extent of any loans to or Advances for
the account of Borrower made by Credit Union pursuant to this Agreement.
Borrower’s Loan Account shall be credited with the proceeds received in good
funds by Credit Union from a Purchase Commitment, and with such other funds
actually received by Credit Union to reduce Borrower’s indebtedness under the
Line of Credit. Credit Union shall render to Borrower a monthly statement of
Borrower’s Loan Account established pursuant to this Agreement showing all
debits and credits thereto, which statement of account shall be considered
correct and binding upon Borrower unless Borrower furnishes to Credit Union,
within seven (7) days from receipt of such statement, written notice of any
exceptions thereto, each of which exception shall be specified in such notice.
It is the intention of the parties that Borrower’s indebtedness under this
Agreement shall be evidenced by this Agreement and the Facility Note.

f) Funding of Line. Credit Union will provide a Credit Facility clearing account
upon which Borrower will draw funds either by check or by wire/electronic
transfer in an amount equal to the Advance made on an Advance Date pursuant to
Credit Union’s funding procedures as they may be amended from time to time by
Credit Union in its sole discretion. The Credit Union’s obligation to fund
Advances under the Line of Credit is subject to satisfaction of the following
conditions precedent:

(1) The Committed Line portion of the Borrower’s Maximum Line of Credit shall
not be exceeded;

(2) There shall exist no condition or event constituting an Event of Default as
defined in Section 12 hereof or under the Facility Note;

(3) The warranties included in Section 7 hereof shall be true and correct as
though made at such time of presentment and Borrower shall have performed, or
caused to have been performed, all of its covenants under this Agreement through
such time;

(4) Borrower shall have furnished the following documents to Credit Union with
respect to each Advance:

(a) A copy of the Advance Request, completed in all material respects and

(b) Such other documentation as to any Eligible Note or Commercial/Church Loan
held as Collateral under the Credit Facility as the Credit Union may reasonably
request.

(c) A current form of Exhibit B, as amended, confirming the Collateral pledged
under this Agreement.

All documentation shall be satisfactory in form and substance to Credit Union.
All such documentation requiring the signature of the Borrower shall have been
signed by a duly authorized officer of Borrower, and Credit Union shall be and
it is hereby so authorized, to rely upon any signature on any such document as
having been authorized.

﻿

Notwithstanding the occurrence of Termination Date, the Credit Union, at its
sole and absolute discretion, may thereafter permit the Borrower to draw funds
hereunder in accordance with the terms, conditions and provisions hereof. Any
draws permitted by Credit Union after the Termination Date shall not constitute
an extension, renewal or modification of the Line of Credit or the Termination
Date, the waiver by Credit Union of any Event of Default, or otherwise obligate
the Credit Union to permit subsequent draws hereunder.

﻿

g) Additional Documentation.  Borrower covenants that it will promptly obtain
and deliver, or cause to be obtained and delivered any additional loan or other
documentation reasonably requested by Credit Union which is customary for
lenders in the commercial church and ministry loan business in order to make
each Collateral Note and Commercial/Church Loan marketable. Upon demand by the
Credit Union, the Borrower shall deliver to the Credit Union any and all
collateral pertaining to each Eligible Note and Commercial/Church Loan.

h) Repayment of Line of Credit.  The entire principal amount of each individual
Advance under the Line of Credit, and all fees and interest accrued thereon,
shall be payable, on the earlier of:

(1) One hundred and twenty (120) days from the Advance Date for each draw under
the Credit Facility;

(2) The earliest date on which a Collateral Loan becomes past due for  sixty
(60) days or more; provided, however, that Borrower may  cure such deficiency by
delivering a substitute Eligible Note and Commercial/ Church Loan as Collateral
for the benefit of Credit Union within ten ( 10) days after receiving written
notice of such deficiency;

(3) The date the Borrower assigns, sells, transfers, conveys, or commences
foreclosure upon an Eligible Note or Commercial/Church Loan held as Collateral
for the Credit Facility , or

(4) Termination of this Agreement.

i) Interest on Line of Credit.  Borrower agrees to pay interest from the Advance
Date until the repayment of such Advance in accordance with Section 2.h., above.
The disbursed and unpaid principal balances of the Indebtedness secured hereby
shall bear interest prior to repayment at a variable rate per annum (“Warehouse
Rate”) which shall, from day to day, be equal to the lesser of (a) the maximum
effective variable contract rate of interest (“Maximum Rate”) which Credit Union
may from time to time lawfully charge, or (b) a rate equal to Prime + .50%. It
is agreed that interest on the Facility Note shall be calculated on the basis of
a 365 (366 in leap year) day year unless calculation on that basis would result
in Credit Union receiving interest at a rate in excess of the maximum rate of
interest which Credit Union is permitted by law to contract for and charge, in
which case such Indebtedness shall bear interest at such maximum rate. The
Indebtedness shall also bear interest after maturity (whether by demand,
acceleration or otherwise) at the maximum rate of interest which Credit Union is
permitted by law to contract for and charge thereon.

j) Notice and Manner of Requesting Advances.   All Advances shall be funded
through a Credit Facility clearing account upon which Borrower will draw funds
either by check or by wireless/electronic advance in an amount equal to the
Advance Amount, to be funded in accordance with the Credit Union’s then current
funding procedures, which procedures may change from time to time in its sole
discretion.  Borrower shall submit a copy of the Advance Request via written
notice (U.S. Mail, fax transmission, or email and which is effective upon
receipt), completed in all material respects and such other documentation as to
an Eligible Note and Collateral to secure such advance as Credit Union may
reasonably request.  Credit Union shall fund the advance available to Borrower
by crediting the Credit Facility Loan Account held at Credit Union within a
reasonable time after Borrower requests such Advance.  Borrower shall be deemed
to have received the proceeds of the Advance when the Borrower’s Credit Facility
Loan Account is funded by Credit Union and shall be liable pursuant to the terms
of this Agreement for repayment of any Advances upon funding.

k) Termination of Line of Credit.  This Agreement shall be effective as of
September 30, 2020 and shall terminate on September 30, 2021 and no advances of
any type will be permitted after this expiration date unless the facility is
renewed.  The Line of Credit shall renew automatically for a one year term
unless Credit Union or Borrower furnishes written notice at least thirty (30)
days prior to the Termination Date that it does not intend to renew the
Agreement.  

l) Credit Facility Fee.  Borrower agrees that a Line of Credit facility fee
equal to 0.25% of the annual Maximum Line of Credit shall be charged by Credit
Union and paid by Borrower on an annual basis for providing this credit
facility. The commitment fee shall be paid annually within thirty (30) days of
the Effective Date of this Agreement and any renewals thereof.

3. Credit Union’s Security Interest and Lien

a) Grant of Security Interests. Borrower hereby pledges, assigns, conveys,
transfers and grants to Credit Union a security interest in and to the
following, and to the extent the documents, instruments or other items
evidencing and representing the following have not been delivered to Borrower,
Borrower hereby covenants and agrees to deliver such documents, instruments or
other items (the “Collateral”) to Credit Union:

(1) The Collateral Note for or with respect to each eligible Commercial/Church
Loan funded in whole or in part with an Advance under this Line of Credit or
delivered as Collateral for the Credit Facility, and all of the indebtedness
evidenced by such Collateral Notes.

(2) All of its right, title and interest in and to the other instruments
securing the payment of the indebtedness evidenced by the Collateral Notes
including, but not limited to, all escrows, prepaid special assessment payments
included thereunder and all servicing rights and proceeds from the sale of
servicing rights, (and Borrower hereby subrogates the Credit Union to its
position as lien holder to ensure that Credit Union may, at its election,
exercise, if necessary, in Borrower’s name, all of the rights of the beneficiary
of said Collateral Note and other similar security instruments).

(3) All proceeds from the sale or transfer of each Eligible Note. 

(4) All deposits, monies or consideration received by or on behalf of Borrower
with respect to each Eligible Note funded, in whole or in part with an Advance
under this Line of Credit or delivered as Collateral for the Credit Facility,
including, but not limited to, escrows for insurance, taxes and interest and
payments made under the Eligible Note by the mortgagor.

(5) All proceeds of any hazard insurance which may arise from damage to or
destruction of any Collateral directly or indirectly securing Borrower’s
Indebtedness which may arise under this Agreement.

(6) Borrower’s right, title and interest in and to any private commercial
insurance policy in effect with respect to such Eligible Note and
Commercial/Church Loans made available to a Collateral Obligor including
proceeds received thereof.

(7) Borrower’s right, title and interest in and to any hazard insurance,
liability insurance and title insurance pertaining to the real properties
securing the Eligible Notes and proceeds thereof.

(8) All appraisals, surveys, insurance certificates, and other loan documents
pertaining to the Eligible Notes and Commercial/Church Loans delivered to the
Credit Union.

(9) All general intangibles pertaining to the Eligible Notes and
Commercial/Church Loans delivered to the Credit Union.

(10) All of the Borrower’s ledger and account cards, computer tapes, disks and
printouts, and books and records of Borrower; and any and all other properties
and assets of Borrower of whatever nature, tangible or intangible, wherever
located and whether now or hereafter existing relating to the Eligible Notes and
Commercial/Church Loans delivered to the Credit Union as Collateral.

b) Collateral Assignments. Notwithstanding the security interest granted by
Borrower to Credit Union in the Collateral, Borrower understands and agrees that
should Credit Union request, it shall deliver a separate Collateral Assignment
of Note, Deed of Trust and Security Agreement with respect to each Eligible Note
and Collateral Loan to be funded, in whole or in part with an Advance or
Advances hereunder or held as Collateral for the Credit Facility.
Notwithstanding the fact that separate instruments will be used, the security
interests granted herein shall be in addition to the security interests granted
in each such document, and not in substitution or cancellation thereof, so that
Credit Union’s security interest in the Collateral shall be construed and
expanded to the fullest extent possible.

c) Collateral Documentation. Borrower covenants and agrees to deliver to Credit
Union such assignments, pledges, deeds, financing statements, consents,
bailments, and other instruments, documents and agreements as Credit Union or
its counsel may deem necessary or appropriate to evidence, confirm, effect or
perfect any security interest granted or required to be granted under this
Agreement, the Facility Note, or any other instrument or agreement as may be
acceptable to Credit Union. Borrower hereby irrevocably authorizes the Credit
Union in its discretion: (i) to file without the signature of the Borrower any
and all financing statements, modifications and continuations in respect to the
Collateral and the transactions contemplated by this Agreement (ii) to sign any
such statement, modification or continuation on behalf of the Borrower if the
Credit Union deems such signature necessary or desirable under applicable law
and (iii) to file a carbon, photographic or other reproduction of any financing
statement or modification if the Credit Union deems such filing necessary or
desirable under applicable law provided that so long as no Event of Default is
then continuing, the Credit Union shall accord the Borrower an opportunity to
review and sign any proposed financing statement or modification (but not
continuation), with the Credit Union exercising its authority hereunder to sign
on behalf of the Borrower if the Borrower has not signed within a reasonable
period of time (not to exceed thirty (30) days) and provided further that the
failure to send any such copy for review or signature shall not affect the
validity or enforceability of any such signature and filing by the Credit Union.
The Borrower shall promptly reimburse the Credit Union for all costs and
expenses incurred in connection with the preparation and filing of any such
document, including, but not limited to, stamp taxes, recording taxes, privilege
taxes, and filing fees. The Credit Union shall send a copy of any such filing to
the Borrower provided, however, that the failure to send that copy shall not
affect the validity or enforceability of any such filing. The Credit Union shall
not be liable for any mistake in or failure to file any financing statement,
modification or continuation.

4. Note, Rate, Computation of Interest, and Prepayments.  The Credit Facility
shall be evidenced by a Note duly executed by Borrower and payable to the order
of Credit Union, in form and substance acceptable to Credit Union.  The
principal of and interest on the Note shall be due and payable in accordance
with the terms and conditions set forth in the Note and in this Agreement.  All
payments made by Borrower under this Agreement and the other Loan Documents
shall be made to Credit Union at Credit Union’s offices as set forth herein in
dollars and immediately available funds, without setoff, deduction or
counterclaim, and free and clear of all taxes, at the time and in the manner
provided in the Note.  Borrower shall promptly, and in any event within ten (10)
days of any such occurrence, prepay the Note as follows:

a) If Borrower receives proceeds from the sale of a Collateral Loan (under a
Purchase Commitment or otherwise), Borrower shall prepay the Note in an amount
sufficient to cause Borrower to comply with the Required MCR; and

b) If Borrower receives prepayment (in whole or in part) or payment in full of
any Collateral Note (whether at maturity, by acceleration, from third party
capital or otherwise), which causes a failure by Borrower to comply with the
Required MCR, Borrower shall prepay the Note in an amount sufficient to cause
Borrower to comply with the Required MCR; provided that, if Borrower exercises
its right to substitute an Eligible Note as provided in Section 5(b), then no
prepayment of the Note shall be required as a result of such prepayment. 

5. Collateral.

a) Borrower Remains Liable.  Notwithstanding anything to the contrary contained
herein, (i) Borrower shall remain liable under the contracts and agreements
included in the Collateral to the extent set forth therein to perform all of
Credit Union’s respective duties and obligations thereunder to the same extent
as if this Agreement had not been executed; (ii) the exercise by Credit Union of
any of its rights hereunder shall not release Borrower from any of its duties or
obligations under the contracts and agreements included in the Collateral and
(iii) Credit Union shall not have any obligation or liability under any of the
contracts and agreements included in the Collateral by reason of this Agreement,
nor shall Credit Union be obligated to perform any of the obligations or duties
of Borrower thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.

b) Substitution of Collateral Notes.  If any Collateral Note is paid in full or
is no longer an Eligible Note, Borrower may, at any time and from time to time,
substitute one or more additional Eligible Notes in place of such Collateral
Note, provided that the outstanding principal balance of such substitute
Eligible Note is sufficient in amount to cause Borrower to comply with the
Required MCR.  Borrower shall execute any and all documents deemed necessary or
required by Credit Union to evidence the assignment of any substitute Collateral
Note, together with all security therefore (including the other Collateral Loan
Documents relating thereto), to Credit Union.

c) Additional Documents.  To secure full and complete payment and performance of
the Indebtedness, Borrower shall execute and deliver or cause to be executed and
delivered all of the Loan Documents reasonably required by Credit Union covering
the Collateral.  Borrower shall execute and cause to be executed such further
documents and instruments, as Credit Union, in its reasonable discretion, deems
necessary or desirable to create, evidence, preserve and perfect its liens and
security interests in the Collateral.  In the event any of the Loan Documents
evidencing or securing the Indebtedness misrepresents or inaccurately reflects
the correct terms and/or provisions of the Indebtedness, Borrower shall upon
request by Credit Union and in order to correct such mistake, execute such new
documents or initial corrected, original documents as Credit Union may deem
reasonably necessary to remedy said errors or mistakes.  Borrower shall execute
such other documents as Credit Union shall deem reasonably necessary to correct
any defects or deficiencies in the Loan Documents.  Borrower’s failure to
execute such documents as requested shall constitute an Event of Default under
this Agreement.

d) Satisfaction of Indebtedness.  Until the Indebtedness has been indefeasibly
paid and fully satisfied (other than contingent indemnification obligations to
the extent no unsatisfied claim has been asserted) and the commitments of Credit
Union under the Credit Facility have been terminated, Credit Union shall be
entitled to retain the security interests in the Collateral granted under the
Loan Documents and the ability to exercise all rights and remedies available to
Credit Union under the Loan Documents and applicable laws.

e) Collection and Servicing Rights. So long as no Event of Default shall have
occurred and be continuing, Borrower or Borrower’s designated servicing agent
shall be entitled to service, and shall continue to service the Collateral
Loans, and to receive and collect directly all sums payable to Borrower in
respect of the Collateral. 

f) Release of Collateral.  If on any monthly valuation date Borrower determines
that the value of the Collateral Loans exceeds the amount necessary to
maintain Required MCR of 120.00%,  Borrower may request and receive a release of
Collateral Loans up to the dollar amount sufficient for Borrower to maintain
compliance with such Minimum Collateralization Ratio.  So long as no Event of
Default shall have occurred and be continuing, the release of Collateral Loans
shall be subject to mutual agreement between Credit Union and Borrower on the
specific Collateral Loans(s) to be released.  

6. Conditions Precedent.

a) Loan.  The obligation of Credit Union to make the Loan under the Credit
Facility is subject to the condition precedent that Credit Union shall have
received, or such condition shall be otherwise satisfied, as of the Effective
Date, to Credit Union’s satisfaction:

(1) Closing Certificate.  A closing certificate of an officer of Borrower, which
certifies: (1) the resolutions of Borrower authorizing the execution, delivery,
and performance of the Loan Documents that Borrower is a party to; (2)
certificates of the appropriate government officials and any governing body of
Borrower, and (to the extent required by applicable law) any state any such
Person is currently doing business as to the existence, qualification and good
standing of Borrower, dated no more than ten (10) days prior to the Effective
Date; (3) the true and correct Constituent Documents of Borrower; and (4) the
names of the individuals or other Persons authorized to sign the Loan Documents
that Borrower is a party to, together with specimen signatures of such Persons.

(2) Loan Documents.  The Loan Documents executed by Borrower.

(3) Lien Search.  The results of a Code or other lien search showing all
financing statements and other documents or instruments on file against Borrower
in such locations as Credit Union may reasonably request, dated no more than ten
(10) days prior to the Effective Date.

(4) Financing Statements.  Code financing statements covering the Collateral
shall have been filed with such filing offices as Credit Union may request.

(5) Collateral Notes.  Borrower shall cause to be delivered to Credit Union or
its designated agent or set aside in a secure location designated by Credit
Union (who shall hold each Collateral Note for the benefit of Credit Union) (1)
each Collateral Note, together with an allonge thereto payable to the order of
Credit Union in form and content satisfactory to Credit Union,  and (2) an
assignment in blank relating to each Mortgage and the other recorded Collateral
Loan Documents, in form and content satisfactory to Credit Union.

(6) Other Matters.  Such other documents and agreements as may be required by
Credit Union in its reasonable discretion, including, but not limited to,
approval by the Credit Union’s Board of Directors of the Maximum Line of
Credit. 

7. Representations and Warranties.  Borrower hereby represents and warrants to
Credit Union as follows:

a) Existence.  Borrower (i) is duly organized, validly existing, and in good
standing under the laws of the jurisdiction of its organization; (ii) has all
requisite power and authority to own its assets and carry on its business as now
being or as proposed to be conducted; and (iii) is qualified to do business in
all jurisdictions in which the nature of its business makes such qualification
necessary and where failure to so qualify would have a Material Adverse Effect. 
Borrower has the power and authority to execute, deliver, and perform its
obligations under the Loan Documents to which it is or may become a party.

b) Binding Obligations.  The execution, delivery, and performance of the Loan
Documents by Borrower have been duly authorized by all necessary action by
Borrower, and constitute legal, valid and binding obligations of Borrower,
enforceable in accordance with their respective terms, except as limited by
bankruptcy, insolvency or similar laws of general application relating to the
enforcement of creditors’ rights and except to the extent specific remedies may
generally be limited by equitable principles.

c) Known Defaults. Borrower is not knowingly in default in the performance of
any obligations to other financial institutions or to federal, state or
municipal authorities.

d) No Consent.  The execution, delivery and performance of the Loan Documents,
and the consummation of the transactions contemplated thereby, do not
(i) conflict with, result in a violation of, or constitute a default under
(1) any provision of the Constituent Documents (if any) or other instrument
binding upon Borrower, (2)  or, to its knowledge, any law, governmental
regulation, court decree or order applicable to Borrower, or (3) any contractual
obligation, agreement, judgment, license, order or permit applicable to or
binding upon Borrower, (ii) require the consent, approval or authorization of
any third party, or (iii) result in or require the creation of any lien, charge
or encumbrance upon any property or asset of Borrower except as may be expressly
contemplated in the Loan Documents.

e) Financial Condition.  Each financial statement of Borrower supplied to Credit
Union truly discloses and fairly presents Borrower’s financial condition as of
the date of each such statement.  There has been no material adverse change in
such financial condition or results of operations of Borrower subsequent to the
date of the most recent financial statement supplied to Credit Union.

f) Disclosure.    No statement, information, report, representation, or warranty
made by Borrower in the Loan Documents or furnished to Credit Union in
connection with the Loan Documents or any of the transactions contemplated
hereby contains any untrue statement of a material fact or omits to state any
material fact necessary to make the statements herein or therein not
misleading.  There is no fact known to Borrower which could reasonably be
expected to have a Material Adverse Effect that has not been disclosed in
writing to Credit Union.

g) Security Interest.  Borrower has and will have at all times full right, power
and authority to grant a security interest in the Collateral to Credit Union in
the manner provided herein, free and clear of any lien, security interest or
other charge or encumbrance other than for the Permitted Encumbrances.

h) Location.  Borrower’s business office where the records concerning the
Collateral are kept are at its address set forth on the signature page hereof.

i) Collateral Notes.

(1) Ownership; No Liens; Pledge to Credit Union.  (1) Borrower is the sole owner
of each Collateral Loan, free and clear of all liens (except for Permitted
Encumbrances), and is fully authorized with the consent of Credit Union to sell,
transfer, pledge and/or grant a security interest in each and every Collateral
Loan; (2) each Collateral Loan is a good and valid loan representing an
undisputed bona fide indebtedness incurred or an amount indisputably owed by the
Collateral Obligor therein named, for a fixed sum as set forth in the Collateral
Loan Documents; (3) no Collateral Loan is subject to any defense, offset,
counterclaim, discount or allowance, and, to its knowledge, each Collateral Loan
will be collected when due; (4) none of the transactions underlying or giving
rise to any Collateral Loan, to its knowledge, violate any applicable state or
federal laws or regulations, and all documents relating thereto are legally
sufficient under such laws or regulations and shall be legally enforceable in
accordance with their terms; (5) all agreements, instruments and other documents
relating to any Collateral Loan are true and correct and in all material
respects what they purport to be; (6) all signatures and endorsements that
appear on all material agreements, instruments and other documents relating to
any Collateral Loan are genuine and all signatories and endorsers have full
capacity to contract; (7) Borrower has maintained books and records pertaining
to said Collateral Loan in such detail, form and scope as Credit Union shall
reasonably require; and (8) Credit Union has a first perfected lien on the
Collateral.

(2) Compliance with Laws; Enforceability; Modification; Required Documents,
Etc.  Each Collateral Loan and the Collateral Loan Documents related thereto (1)
was made and has been serviced, to its knowledge, in compliance, in all
respects, with all requirements of applicable laws, rules and regulations for
such loans, (2) is genuine, valid, duly authorized, properly executed and
enforceable in accordance with the terms set forth therein, without defense or
offset, (3) complies with the terms of this Agreement, and (4) with respect to
each Collateral Loan, has been fully advanced in the respective face amounts
thereof.

(3) Underwriting.  Each Collateral Note was underwritten, to its knowledge, in
accordance with underwriting guidelines that are not less stringent than the
Underwriting Guidelines.

(4) Collection Practices.  The collection practices used with respect to each
Collateral Note has been in all respects legal, proper, prudent and customary in
the lending and servicing business with respect to loans similar to the loans
evidenced by the Collateral Notes.

8. Covenants.  Until all Indebtedness of Borrower under the Loan Documents is
indefeasibly paid or performed, and Credit Union has no further commitment (if
any) to lend under the Credit Facility, Borrower agrees and covenants as
follows:

a) Maintenance.  Borrower will do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, agreements and franchises material to the
conduct of its business.

b) Books and Records; Inspection Rights.  Borrower will keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities relating to
the Collateral Notes.  Borrower will permit any representatives designated by
Credit Union, upon reasonable prior notice, to visit and inspect its properties,
to examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested. In addition,
Borrower agrees to grant the Illinois Department of Financial and Professional
Regulation with access to its books and records regarding the Collateral and
Credit Facility pursuant to the provisions of Section 12 of the Illinois Credit
Union Act.

c) Compliance with Laws.  Borrower will comply with all laws, rules, regulations
and orders of any governmental authority applicable to it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

d) Compliance with Agreements.  Borrower will comply, in all material respects
with any existing credit loan facility and all other material agreements,
contracts, and instruments binding on it or affecting its properties, assets or
business.

e) Purchase Commitments.  Borrower shall promptly comply in all respects with
the terms and conditions of all Purchase Commitments.

f) Notices of Material Events.  Borrower will furnish to Credit Union prompt
written notice of the following:

(1) the occurrence of any Default;

(2) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against Borrower that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;
and

(3) any and all material adverse changes in Borrower’s financial condition and
all claims made against Borrower that could materially affect the financial
condition of Borrower.

Each notice delivered under this Section shall be accompanied by a statement of
an officer of Borrower setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

g) Ownership and Liens.  Borrower will maintain good and indefeasible title to
the Collateral free and clear of all liens, security interests, encumbrances or
adverse claims, except for Permitted Encumbrances.  Borrower will cause any
financing statement or other security instrument with respect to the Collateral
to be terminated, except for Permitted Encumbrances.  Borrower will defend at
its expense Credit Union’s right, title and security interest in and to the
Collateral against the claims of any third party.

h) Collateral Notes.  Borrower will take such action as may be reasonably
requested by Credit Union in order to cause all Collateral Notes to be valid and
enforceable and will cause all Collateral Notes to have only one original
counterpart.  Upon written request, Borrower will deliver to Credit Union or its
agent all Collateral Notes.  Borrower will not deliver possession of such
Collateral to any other Person and upon written request from Credit Union, will
mark each Collateral Notes with a legend indicating that such Collateral Note is
subject to the security interest granted hereunder.  So long as Borrower
complies with the Required MCR and is otherwise in compliance with the
Agreement, Borrower may sell Collateral Notes in whole or in part, whether by
participation or otherwise.

i) Fundamental Change.  Unless Borrower notifies Credit Union in advance,
furnishes a reasonable business purpose for such change and obtains Credit
Union’s consent (which shall not be unreasonably withheld, conditioned or
delayed), Borrower will not (i) make any material change in the nature of its
business as carried on as of the Effective Date, (ii) liquidate, merge or
consolidate with or into any other Person, (iii) make a change in the
jurisdiction in which it is organized, or (iv) permit any change in (1) the
location of any Collateral, (2) the location of any records concerning any
Collateral, or (3) the state of Borrower’s organization to another jurisdiction.

j) Transfer or Encumbrance.  Except as otherwise permitted by this Agreement,
Borrower will not (i) sell, assign (by operation of law or otherwise), transfer,
exchange, lease or otherwise dispose of any of the Collateral, (ii) grant a lien
or security interest in or execute, file or record any financing statement or
other security instrument with respect to the Collateral, or (iii) deliver
actual or constructive possession of any of the Collateral or its property to
any Person other than Credit Union,  Credit Union’s agent or, to the extent a
third party is servicing such Collateral, such third party.

k) Impairment of Security Interest.  Borrower will not take any action that
would in any manner impair the enforceability of Credit Union’s security
interest in any Collateral.

l) Compromise of Collateral.  Borrower will not (or will not permit any Person
to) adjust, settle, compromise, amend or modify any Collateral, except an
adjustment, settlement, compromise, amendment or modification in good faith and
in the ordinary course of business; provided, however, this exception shall
terminate following written notice from Credit Union upon the occurrence and
during the continuation of an Event of Default.  Borrower shall provide to
Credit Union such information concerning (i) any adjustment, settlement,
compromise, amendment or modification of any Collateral, and (ii) any claim
asserted by any account debtor for credit, allowance, adjustment, dispute,
setoff or counterclaim, as Credit Union may reasonably request from time to
time.

m) Certain Agreements.  Borrower will not and will not permit any Person to
agree to any material amendment or other material change to or material waiver
of any of its rights under any Collateral Loan.

n) Limitations on Credit and Collection Policies.  Borrower will not permit and
will not allow any Person to make any change in servicing standards applicable
to a Collateral Loan, which change would, based upon the facts and circumstances
in existence at such time, reasonably be expected to materially adversely affect
the collectability, credit quality or characteristics of the Collateral Loans,
taken as a whole, the ability of Borrower to exercise any of its rights and
remedies under any Collateral Loan Document, or the ability of Credit Union to
exercise any of its rights and remedies hereunder or under any other Loan
Document.

o) Collateral Loan Financial Statements.  Each Collateral Loan extended by
Borrower after the Effective Date, and each renewal or extension of a Collateral
Loan by Borrower after the Effective Date, shall require the maker of the
related Collateral Note to deliver to Borrower, within one hundred and fifty
(150) days after the end of each fiscal year of such maker, a financial
statement to include a balance sheet and income statement of such maker, as of
the end of such fiscal year.

p) Renewal and Extension of Collateral Loans.  Borrower shall not renew or
extend a Collateral Loan unless (i) Borrower has obtained and delivered to
Credit Union a recent Appraisal of the real property securing such Collateral
Loan which complies with Borrower’s credit policies and procedures, which may be
waived with Credit Union’s consent, (ii) such Collateral Loan will continue to
amortize over the same number of months as stated in the Collateral Note prior
to the renewal and extension thereof, (iii) each Collateral Obligor of such
Collateral Loan that is not a natural person is in good standing under the laws
of its jurisdiction of organization, (iv) Borrower shall thereafter service such
Collateral Loan, and (v) if the maker of such Collateral Loan has a negative
annual Net Income or a Debt Service Coverage Ratio of less than 1.00 to 1.00, in
either case based on the collateral report compiled from the most recent current
financial statement of such maker, such maker is thereafter required to provide
to Borrower, within forty-five (45) days after the end of each calendar quarter,
financial statements to include a balance sheet and income statement of such
maker, as of the end of such calendar quarter all in form and in reasonable
detail satisfactory to Borrower and duly certified (subject to year‑end review
adjustments) by an appropriate officer of such maker as being true and correct
in all material aspects to the best of such officer’s knowledge (subject to
year-end adjustments).

q) Payment of Amounts Due. Borrower will pay the fees, interest and principal on
Advances and the debit balance, if any, of Borrower’s Loan Account and Facility
Note executed pursuant hereto in accordance with the terms hereof and thereof,
and will observe, perform and comply with every covenant, term and condition
herein and therein expressed or implied on the part of Borrower to be observed,
performed or complied with. 

r) Accounts and Reports. Borrower will maintain a standard system of accounting
in accordance with generally accepted accounting principles and practices and
will furnish to Credit Union any financial reports or other information
requested as normally prepared by the Borrower. At reasonable times Credit Union
may inspect and copy Borrower’s books and records. 

s) Adverse Changes. Borrower will promptly notify Credit Union of any material
adverse change in its financial condition, of the occurrence of an Event of
Default hereunder, or of the filing of any suit or proceeding in which an
adverse decision could have a material adverse effect upon it or its business.

t) Use of Proceeds. Borrower will not request an Advance under the Line of
Credit or otherwise use or attempt to use the proceeds of any such Advance other
than to fund the origination or acquisition of an Eligible Note,
Commercial/Church Loan for which Borrower requests funding under the Line of
Credit or for the purpose of pledging the Advance with an Eligible Note and
Commercial/ Church Loan under the Credit Facility.  

u) Net Worth, Liquidity, and Debt-to-Equity.

(1) Borrower’s Tangible Net Worth will at all times remain above $7,000,000.00.

(2) Borrower’s Net Worth shall at all times meet or exceed five percent (5%) of
Borrower’s total liabilities.

(3) Borrower’s Liquidity shall at all times meet or exceed 110% of the
outstanding amount due on the .Facility Note as of the end of each calendar
month.  In the event Borrower fails to meet the liquidity covenant as of the end
of any calendar month, Borrower agrees to take commercially reasonable actions
to cure such deficiency within thirty (30) days of the end of such reporting
date.  For the avoidance of doubt, Borrower may satisfy such deficiency by
pledging Collateral in an amount equal to two hundred percent (200%) of such
deficiency. 

9. Borrower’s Covenants with Respect to Collateral Loans. Borrower covenants
with respect to each Eligible Note and Commercial/Church Loan to be funded
hereunder or to be held as Collateral for the Credit Facility that each such
Collateral Loan will meet satisfy the following conditions:

a) Title Insurance. Such Eligible Note and Commercial/Church Loan will have
received a title insurance policy in favor of the Borrower or title opinion
required by federal and state laws.

b) Validity and Enforceability. To the best of Borrower’s knowledge, each deed
of trust, Mortgage, Collateral Note, promissory note or bond, and similar
instrument included in each Eligible Note and Commercial/Church Loan shall have
been executed by a person legally competent to execute such papers and shall be
a legally valid and enforceable obligation of said person. In addition each
Eligible Note, promissory note or similar instrument will be a negotiable
instrument under the laws of the state having jurisdiction over such note and
the negotiability thereof, and the endorsement of such note or instrument by
Borrower, whether such endorsement appears on the body of the note or is
accomplished by use of an allonge, is an effective endorsement of the note which
does not and will not adversely affect the negotiability of such note or
instrument.

c) Maintain Security Interest of Credit Union. Borrower will furnish to Credit
Union such documents as Credit Union may at any time deem necessary or desirable
to perfect and maintain in perfected status Credit Union’s security interest in
the Collateral hereunder, to enable Credit Union to enforce any Eligible Note
and Collateral Loan or to enable Credit Union to make direct sales and
transmittals of Eligible Notes and Collateral Loans to potential investors, and
have the proceeds of such sales remitted directly to Credit Union.

d) Cooperate with Credit Union. Borrower will cooperate at all times through its
officers, agents, employees and directors with all officers, agents, employees,
attorneys, audit representatives, and accountants of the Credit Union with
respect to this Agreement and all actions contemplated or permitted hereunder.

10. Reporting Requirements.  Until all Indebtedness of Borrower under the Loan
Documents is indefeasibly paid and satisfied, and Credit Union has no further
commitment to lend under the Credit Facility, Borrower agrees and covenants that
it will furnish or cause to be furnished the following:

a) Interim Financial Statements.  As soon as available, and in any event within
thirty (30) days after the end of each calendar month, financial statements to
include a balance sheet, income statement and cash flow statement of Borrower,
as of the end of such calendar month all in form and in reasonable detail
satisfactory to Credit Union and duly certified (subject to year‑end review
adjustments) by an appropriate officer of Borrower (i) as being true and correct
in all material aspects to the best of such officer’s knowledge (subject to
year-end adjustments), and (ii) as having been prepared in accordance with
GAAP.  Borrower further agrees to make available to a copy of Borrower’s
quarterly report on Form 10-Q filed with the U.S. Securities and Exchange
Commission, if requested.  Borrower may satisfy this delivery requirement by
furnishing notification that its quarterly reports have been electronically
filed on the EDGAR System of the U.S. Securities and Exchange Commission.

b) Annual Financial Statements and Tax Returns.  As soon as available and in any
event (i) within one hundred twenty (120) days after the end of each fiscal
year, a financial statement to include a balance sheet, income statement and
cash flow statement of Borrower, as of the end of such fiscal year, audited by
independent certified public accountants which are registered with the Public
Company Accounting Oversight Board (PCAOB),  and (ii) within one hundred twenty
(120) days after the end of each fiscal year, notice that its Annual Report on
Form 10-K has been filed electronically on the EDGAR System of the U.S.
Securities and Exchange Commission. If requested by Credit Union, Borrower
further agrees to deliver a copy of its most recent tax return filed with the
Internal Revenue Service within thirty (30) days after such request is made.

c) Management Letters.  Promptly upon receipt thereof Borrower shall furnish to
Credit Union a copy of any management letter or written report submitted to
Borrower by independent certified public accountants with respect to the
business, condition (financial or otherwise), operations, prospects, or
properties of Borrower. 

d) Notice of Default and Events of Default.  As soon as possible and in any
event within five (5) Business Days after the occurrence of each Event of
Default, a written notice setting forth the details of such Event of Default and
the action which is proposed to be taken by Borrower with respect thereto.

e) Borrowing Base; Reports on Collateral and Covenants.  As soon as available
and in any event within twenty (20) days after the end of each calendar month or
more often as may be required by Credit Union, (i) a Borrowing Base report, (ii)
a servicing report relating to the Collateral Loans in form and content
satisfactory to Credit Union in its reasonable discretion,  and (iii) in
connection with the collateral Borrowing Base report delivered to Credit Union
for the month following the month in which Borrower receives the current
financial statements, copies of such current financial statements and an
analysis of each Collateral Obligor’s compliance with the financial covenants
under the Collateral Loan Documents. Borrower further agrees to deliver a
certificate of valuation of the Collateral and confirmation that it has complied
with the financial covenants set forth in Section 8(u) certified by an
authorized officer of Borrower within twenty (20) days after the end of each
calendar month. 

f) General Information.  Borrower shall promptly deliver such other information
concerning Borrower or the Collateral Loans as Credit Union may request.

11. Rights of Credit Union.  Credit Union shall have the rights contained in
this Section at all times that this Agreement is effective.

a) Financing Statements.  Borrower hereby authorizes Credit Union to file one or
more financing or continuation statements, and amendments thereto, relating to
the Collateral.

b) Power of Attorney.  Borrower hereby irrevocably appoints Credit Union as
Borrower’s attorney-in-fact, such power of attorney being coupled with an
interest, with full authority in the place and stead of Borrower and in the name
of Borrower or otherwise, from time to time following the occurrence and during
the continuation of an Event of Default in Credit Union’s reasonable discretion,
to take any action and to execute any instrument which Credit Union may deem
necessary or appropriate to accomplish the purposes of this Agreement.

c) Performance by Credit Union.  If Borrower fails to perform any agreement or
obligation provided for in any Loan Document (unless waived by Credit Union)
within ten (10) days after Credit Union furnishes notice to Borrower of its
obligations under a Loan Document, Credit Union may itself perform, or cause
performance of, such agreement or obligation, and the expenses of Credit Union
incurred in connection therewith shall be a part of the Indebtedness, secured by
the Collateral and payable by Borrower on demand.

d) Borrower’s Receipt of Proceeds.  Upon the occurrence and during the
continuation of an Event of Default, all amounts and proceeds (including
instruments and writings) received by Borrower in respect of the Collateral
shall be received in trust for the benefit of Credit Union hereunder and, upon
the written request of Credit Union, shall be segregated from other property of
Borrower and shall be forthwith delivered to Credit Union in the same form as so
received (with any necessary endorsement) and applied to the Indebtedness in
accordance with the Loan Documents.

e) Notification of Collateral Obligors.  Credit Union may at its reasonable
discretion from time to time during the continuation of an Event of Default
notify any or all Collateral Obligors under any Collateral Note to make payment
of all amounts due or to become due to Borrower thereunder directly to Credit
Union.

f) Collection of Collateral Loans; Management of Collateral.  Nothing herein
contained shall be construed to constitute Credit Union as agent of Borrower for
any purpose whatsoever, and Credit Union shall not be responsible or liable for
any shortage, discrepancy, damage, loss or destruction of any part of the
Collateral wherever the same may be located and regardless of the cause thereof
(other than from acts of omission or commission constituting gross negligence or
willful misconduct as determined by a final judgment of a court of competent
jurisdiction).  Credit Union shall not, under any circumstance or in any event
whatsoever, have any liability for any error or omission or delay of any kind
occurring in the settlement, collection or payment of any of the Collateral
Loans or any instrument received in payment thereof or for any damage resulting
therefrom (other than acts of omission or commission constituting gross
negligence or willful misconduct as determined by a final judgment of a court of
competent jurisdiction).  Credit Union, by anything herein or in any assignment
or otherwise, does not assume any of the obligations under any contract or
agreement assigned to Credit Union and shall not be responsible in any way for
the performance by Borrower of any of the terms and conditions thereof.

12. Events of Default.  Each of the following shall constitute an “Event of
Default” under this Agreement:

a) Payment Default.  The failure, refusal or neglect of Borrower to pay when due
any part of the principal of, or interest on the Indebtedness owing to Credit
Union by Borrower or any other indebtedness or obligations due and owing from
Borrower to Credit Union under the Loan Documents from time to time and such
failure, refusal or neglect shall continue without being cured for a period of
ten (10) days from the date such payment is due.

b) Performance or Warranty Default.  Except as otherwise provided in this
Section 12, the failure of Borrower to timely and properly observe, keep or
perform any covenant, agreement, warranty or condition required herein or in any
of the other Loan Documents or any other agreement with Credit Union which is
not cured within ten (10) Business Days following written notice from Credit
Union to Borrower; provided, that (i) if such default cannot be cured within ten
(10) Business Days, (ii) Borrower has, within such period, taken such actions as
deemed reasonably necessary and appropriate by Credit Union to cure such
default, and (iii) Borrower shall continue to diligently pursue such actions,
such cure period shall be extended for a period of thirty (30) days.

c) Representations.  Any representation contained herein or in any of the other
Loan Documents made by Borrower is false, misleading or erroneous in any
material respect when made or when deemed to have been made.

d) Default under other Debt.  The occurrence of any event which permits the
acceleration of the maturity of any Debt for borrowed money in an aggregate
principal amount in excess of One Million Five Hundred Thousand And No/100
Dollars ($1,500,000.00) owing by Borrower to any third party under any agreement
or understanding.

e) Insolvency.  If Borrower (i) becomes insolvent, or makes a transfer in fraud
of creditors, or makes an assignment for the benefit of creditors, or admits in
writing its inability to pay its debts as they become due; (ii) generally is not
paying its debts as such debts become due; or (iii) has a liquidator, receiver,
trustee or custodian appointed for, or take possession of, all or substantially
all of its assets.

f) Failure to Comply.  The failure of Borrower to comply with the requirements
of Section 2(b).

g) Judgment.  The entry of any judgment against Borrower or the issuance or
entry of any attachments or other liens against any of the property of Borrower
for an amount in excess of One Million Five Hundred Thousand And No/100 Dollars
($1,500,000.00) (individually or in the aggregate) if uninsured, undischarged,
unbonded or undismissed on the date on which such judgment could be executed
upon.

h) Action Against Collateral.  The Collateral or any portion thereof is taken on
execution or other process of law in any action.

i) Action of Lien Holder.  The holder of any lien or security interest on the
Collateral (without hereby implying the consent of Credit Union to the existence
or creation of any such lien or security interest on the Collateral), declares a
default thereunder or institutes foreclosure or other proceedings for the
enforcement of its remedies thereunder.

j) Material Adverse Effect.  Any event shall have occurred or is continuing
which shall have had a Material Adverse Effect.

k) Loan Documents.  (i) The Loan Documents shall at any time after their
execution and delivery and for any reason cease (1) to create a valid and
perfected first priority security interest (subject to Permitted Encumbrances)
in and to the Collateral; or (2) to be in full force and effect or shall be
declared null and void, or (ii) the validity of enforceability the Loan
Documents shall be contested by Borrower or any other Person party thereto or
Borrower shall deny it has any further liability or obligation under the Loan
Documents.

13. Credit Union’s Rights and Remedies Upon Default. Upon the occurrence of an
Event of Default or upon default in any payment of principal or interest when
due or at the time or on the terms provided in any instrument evidencing or
related to the  Indebtedness of Borrower arising hereunder or in connection
herewith, the Indebtedness arising hereunder shall, at the absolute option of
Credit Union, become immediately due and payable, or upon the non-performance by
Borrower or any secondarily liable party of any of the agreements or covenants
contained herein or in any of the papers related to the Indebtedness arising
hereunder or in connection herewith, the said Indebtedness shall at the absolute
option of the Credit Union become immediately due and payable, and in any such
event Credit Union shall have full power and authority at any time or times
thereafter to exercise all or any one or more of the remedies and shall have all
of the rights of a secured party under the Uniform Commercial Code of Illinois
(Code), and is hereby authorized immediately to sell the whole or any part of
the Collateral for the Indebtedness evidenced hereby and by the Facility Note,
or any substitute therefore or additions thereto, at any brokers’ board or at
public or private sale, at the sole option of Credit Union, without notice of
the amounts due or claimed to be due, without demand for payment, without
advertisement and without notice of sale, each and all of which is hereby
expressly waived, except such notice as is required under said Code and to apply
the net proceeds of such sale after deduction of all expenses for collection,
sale or delivery, including, but not limited to, attorney’s fees and expenses,
to the payment of the Indebtedness to Credit Union specifically secured hereby,
returning the surplus, if any, to Borrower unless other disposition thereof is
required by said Code. Upon any sale by virtue hereof, Credit Union may
purchase, unless otherwise prohibited by said Code, the whole or any part of the
aforesaid Collateral discharged from any statutory right of redemption, equity
or redemption, exemption from execution, or similar rights all of which are
hereby expressly waived and released. Any requirement of said Code for
reasonable notice shall be met, if such notice is mailed, postage prepaid, to
Borrower at the address of Borrower as shown on the records of Credit Union at
least five (5) days prior to the time of the sale, disposition or other event or
thing giving rise to the requirement of notice.

a) Set-off. It is further agreed that any moneys or other property at any time
in the possession of Credit Union belonging to Borrower and held for the benefit
of a  Collateral Obligor, and any deposits, balance of sums at any time credited
by or due from Credit Union to Borrower, may at all times, at the option of
Credit Union, be held and treated as collateral security for the payment of
liability of Borrower to Credit Union as provided hereunder and under the terms
of the Facility Note, and Credit Union may, at its sole option and at any time
or from time to time after default, set off the amount due or to become due
hereon against any claim of Borrower against Credit Union. To effect these
rights Borrower agrees, upon request by Credit Union, immediately to endorse,
sign and execute all necessary instruments as Credit Union may request.

b) Exercise of Rights and Remedies. No delay or omission to exercise any right,
remedy or power shall impair the right, remedy or power nor shall be construed
to be a waiver of any Event of Default or an acquiescence therein. No waiver of
any Event of Default shall extend to any subsequent Event of Default.    Nothing
contained in this Agreement shall be construed to limit the events of default
enumerated in any of the other Loan Documents and all such events of default
shall be cumulative.

﻿

14. Termination.  This Agreement shall terminate on the Termination Date, unless
terminated earlier due to a breach by Borrower provided, however, the
indebtedness arising under this Agreement shall mature as provided in
Section 2(k). hereof. Termination of this Agreement shall not affect the rights,
liabilities, and obligations of the parties with respect to Collateral Loans
funded prior to or after termination, or with respect to any security therefore.
At the termination, Borrower shall pay to Credit Union in full all obligations
which may have arisen under this Agreement, specifically including the payment
of the debit balance of the Loan Account and the Facility Note. The Agreement
may also be terminated (i) within ninety (90) days of receipt of a letter
delivered by the Illinois Department of Financial and Professional Regulation to
Credit Union advising that it cease and desist from further operations cease on
the grounds that the safety and soundness of the Credit Union is threatened; or
(ii) immediately in the event that the parties hereto receive notice from the
Department Secretary that Credit Union will suffer immediate, substantial and
irreparable harm if it remains a party to this Agreement.

15. Indemnity.    Borrower shall indemnify Credit Union and hold Credit Union
harmless against each and every cost, loss, or expense, including court costs
and attorney’s fees, arising from any failure of Borrower to comply with any
governmental or regulatory requirements in connection with any Collateral Loan.

16. Miscellaneous.

a) Place of Payment of Obligations. All sums payable to Credit Union hereunder
shall be paid in Elgin, Illinois, at Credit Union’s principal Credit Union
office, the address of which is set forth above, or such other place as Credit
Union may designate.

b) Notices. All notices, requests, consents and demands shall be in writing and
shall be mailed by certified or registered mail, return receipt requested,
postage prepaid, to the addresses of Borrower and Credit Union, respectively, at
the addresses above set out.

c) Survival of Agreements. All covenants, agreements, representations and
warranties made herein shall survive the termination of this Agreement with
respect to all Collateral Loans made hereunder prior to such termination, until
payment in full of Borrower’s obligations hereunder and under the Facility Note.
All statements contained in any certificate or other instrument delivered by
Borrower hereunder shall be deemed to constitute representations and warranties
made by Borrower.

d) Parties in Interest. All covenants and agreements contained in this Agreement
shall bind and inure to the benefit of the respective successors and assigns of
the parties hereto.

e) Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties and supersedes all prior agreements and
understandings relating to the subject matter hereof.

f) Governing Law. This Agreement shall be deemed a contract made under the laws
of Illinois, and shall be construed and enforced in accordance with and governed
by the laws of the state of Illinois.

g) Counterparts. This Agreement may be executed simultaneously in several
counterparts, all of which together shall constitute one and the same
instrument.

h) Expenses of Enforcement. Borrower agrees to pay all reasonable attorneys’
fees, expenses and other costs and charges incurred in the execution of the
transaction described herein, including, but not limited to, the documentation
thereof, the collection of any indebtedness arising under this Agreement, the
enforcement of the Credit Union’s rights hereunder, the protection and
preservation of any Collateral securing any indebtedness hereunder, the
perfection of  any security interest or lien contemplated hereby, and
maintaining the perfective status of the same. Borrower’s Loan Account may be
debited by the amount of such expenses the payment of which shall be secured in
the same manner as loans made hereunder.

﻿

[Remainder of Page Intentionally Blank]





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties, through their authorized officers have executed
this Agreement effective as of the date set out above on this 30th day of
September, 2020.

﻿

﻿

﻿

 

 

 

 

KCT CREDIT UNION, an Illinois state chartered credit union

 

MINISTRY PARTNERS INVESTMENT COMPANY, LLC, a California limited liability
company

 

 

By:

/s/ Joseph Menolascino

 

By:

/s/ Brian Barbre

﻿

Joseph Menolascino, its VP of Operations & Lending

 

 

Brian Barbre, its Chief Financial Officer

﻿

﻿

﻿

﻿

﻿

﻿



--------------------------------------------------------------------------------